Title: Enclosure: Stephen Higginson to John Adams, 17 January 1789
From: Higginson, Stephen
To: Adams, John


  EnclosureStephen Higginson to John Adams

Sir
Boston 17 Jany 1789

You may recollect that the Court of France by an edict, about 2 years since, opend a trade to the Americans to Mauritius and the french settlements in India upon the same terms as their own subjects pursue it. This permission we soon improved, and for two years past, many vessels have gone to Port Louis in the Isle of  France from different parts of the Continent with cargos of the various exports from the Northern middle and Southern States. We there found a ready, and a good market for Beef, Pork, Butter and Flour, dried and pickled fish, wheat, Tobacco, Naval Stores &c. All the vessels from this state that have gone there, have carried those with some other small articles. Those from the middle and Southern States have carried principally their own particular exports. We have taken in return from thence Coffee, Pepper, Hides, Teas and the manufactures of India; and some of those articles have been again exported to Europe and the West Indies with advantage, as Coffee, Teas, pepper Spices and Nankins &c. As the articles we have carried to the Isle of France, have in a good degree been again exported from thence to the various markets in India &c. where a ready and extensive sale has been found for them, this trade would probably in a short time take off great quantities of our american exports, and give employ to a great number of our men and Ships. We find by calculation that no less than 3,000 tons of shipping went to Mauritius the last year from America; and this year I think there will be more than 4,000 tons go there, besides those Ships that have been fitted out for China.
From these facts, I think that a free trade to the Mauritius, as was at first granted, must be very important to America, for though the markets in India &c. which have received our exports from thence may be open to us, generally, it is not easy for us at once to Supply them direct, nor till we shall have more knowledge of their navigation and trade—besides which the voyages to the Continent would be too long and tedious, for our common traders of small Capitals to pursue them; those to Mauritius are as much so as the persons who have sent there can in general bear. To have that or any other branch of trade so circumstanced as that none but wealthy Individuals or companies can pursue it is not to be desired upon public principles.—But this trade to the Isle of France we are perhaps in danger of losing, or having it so restricted, as, in a good degree, to deprive us of the advantages we have been led to expect from it. The few french Merchants who reside there have enjoyed exclusively the Supply of that market with some of the same articles which we carry there; and have generally engrossed to themselves the Crops of Coffee, as well as the India Exports, which have been there Sold. By this means they have commanded their own prices both for their supplies to their planters and transient Traders and for the produce &c exported from thence. We have not only undersold them in the articles we have  carried; but by going over to Bourbon where the Coffee is raised, and contracting with the planters for what we wanted, we got it much cheaper than to have bought it at Port Louis, and taught the planters to make more of their crops than they had before done, and deprived the Merchants at Port Louis of a profit they used to make at the Planters expense. These diminutions of the merchants gains resulting from our trade, have made them and their connexions at L’Orient very uneasy; and they have combined, we are told, to Suppress or at least to restrain our Trade at that market by joint representations to the Court of France. They have, indeed, already prevailed on the Commandant at Port Louis to prevent our vessels from going to Bourbon to buy and take in Coffee; and we now have to take it from the Merchants at Port Louis at the advanced price of 2 ½ or 3 Dollars ⅌ Ct. This restriction we might perhaps Support but should we be liable to any additional ones of moment, we may be obliged to abandon the Trade.
If the french government should not be misled by false representations I cannot suppose they will subject us to any farther embarrassments; but on the contrary, by considering the Subject in a national and Political view, they must be disposed to encourage our Trade, to the Isle of France in particular, and give us all that freedom which they at first intended, and we enjoyed. The local situation of that Island is peculiarly favourable to annoy the British trade to India and China, and to protect their own. It may indeed be viewed as the Key to both the Chinese and Indian Seas from Europe—no ship can pass for either of them without being in a great degree subject to the Cruisers Stationed at the Isle of France; and if a free trade is permitted to us, they certainly will have every Supply, and every advantage for cruising upon the British from thence. That Island will certainly soon become the place of deposit for American, Chinese and Indian exports. We shall carry to them all the various products of America that will answer in those Seas and shall want in return the produce and exports of the east. Our vessels will lodge the former and take the latter in return. The french Ships or the natives from the Continent will bring their exports, and take ours away for other markets. Such a Trade will not only employ the french Ships in carrying our exports to other Markets from Mauritius, and in bringing theirs in return for us to take away; but very great advantages beside must be derived from it. It is impossible but the Settlement must with such advantages, soon become very wealthy and important; it will certainly be resorted to by other Europeans,  and all the various nations inhabiting the Shores in those Seas. It will in this way soon become the general Magazine for Naval Stores, and for provisions of every kind. In a political view no event can be more desireable. It will enable the french to operate against the british in any future rupture with amazing advantage. They will then have an important post filled, not only with Provisions and military Stores, but with active enterprizing and wealthy inhabitants.
Should the immediate effect of our trade be to Supplant, or even to ruin the few Merchants now residing at Port Louis, it would be of no moment in a national view, Since it must inevitably establish great numbers in their stead. But even this cannot happen, unless from their own folly and imprudence—for though they may be deprived, by means of our trade, of the profits on the business they before pursued; they certainly may avail themselves in common with others, of the many new openings for beneficial commerce which result from it.
It appears to me that the french Court acted with great wisdom and policy when they open’d those ports to us; and the same principles which induced them to do it, will retain their weight in favour of the measure, while the trade of Europe with India and China, and the relative Interests of France and Britain in those Seas remain as they now are: and If I am not mistaken, as to the views and Interest of the french Court upon this subject, there can be no doubt of Mr Jefferson’s being able to prevent any new restrictions upon our vessels and to obtain for them the same liberty which they at first enjoyed.
With these sentiments as to the importance of a free trade to those Seas, I thought it could not be improper to state to you the foregoing facts and observations. Should they have weight in your mind, you may perhaps advance the Interest of America by making some representation to Mr Jefferson on the subject.
With much respect I have the honour to be Sir your very humble Servant,

Stephen Higginson

